Citation Nr: 0714454	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  96-42 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from January 1949 until July 
1949 and from August 1949 until November 1949.  

The veteran initially raised a claim of entitlement to 
service connection for a psychiatric disability in March 
1986.  Such claim was denied by the RO in a rating decision 
later that month.  The veteran appealed that determination 
and the matter came before the Board in September 1987.  At 
that time, the Board denied the claim.  That September 1987 
decision is final.  See 38 U.S.C.A. § 7104.  

In February 1996, the veteran requested that his claim of 
entitlement to service connection for a psychiatric 
disability be reopened.  In an April 1996 rating action, the 
RO denied such request.  An appeal followed, and the matter 
reached the Board in January 1998.  At that time, it was 
determined that new and material evidence had been received 
to reopen the claim.  The underlying service connection claim 
was then remanded for additional development.  A claim of 
entitlement to TDIU, stemming from a July 1993 rating 
decision, was also before the Board at that time and that 
issue was also remanded.  Both claims returned to the Board 
in February 2000, at which time the appeal was denied.

The veteran appealed the February 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2001 Order, the Court vacated the February 2000 
Board decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).

In a May 2002 decision, the Board again denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, as well as his TDIU claim.  The veteran again 
appealed to the Court.  In an August 2005 Order, the Court 
vacated the May 2002 Board decision and remanded the matter 
back to the Board for development consistent with the 
parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).  All such development having since been 
accomplished, the case is now ready for appellate 
consideration.  

It is noted that the veteran has pending appeals as to the 
issues of entitlement to service connection for status post 
rhinoplasty for nasal septum deformities and for chronic 
upper respiratory infections.  Because a different accredited 
representative is appointed as to those issues, they will be 
addressed in a separate decision.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The Board has reviewed the claims folder and finds that 
additional development is required in order to satisfy VA's 
duty to notify under the VCAA.  Indeed, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued its decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, the claims folder does not contain any 
notice letters specifically addressing the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  Such notice is needed in order to comply with 
the VCAA.  

Furthermore, because development of the veteran's psychiatric 
claim may result in a grant of service connection and a 
change in the veteran's combined disability rating 
percentage, it could affect the outcome of his TDIU claim.  
For this reason, the Board finds that the TDIU claim is 
inextricably intertwined with the increased ratings claims.  
Therefore, a decision as to the issue of TDIU will be 
deferred pending readjudication of the veteran's spine 
claims.  This is in accordance with Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991), in which the Court recognized that 
inextricably intertwined claims should not be adjudicated 
piecemeal. 


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claims and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  If any evidence is received, in 
response to the above action or 
otherwise, then readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




